Title: To John Adams from William Vans Murray, 1 July 1798
From: Murray, William Vans
To: Adams, John



Dear Sir,
The Hague 1. July 1798.

The papers, some of which I have received as late as 8. May & one of 26. May, have after so long a pause of uncertainty thrown me into a tumult of feelings almost to tears. I see with a pride sustained by active domestic sources of greatness, the rising energies of America spreading over that surface of the public mind which reflection had matured into a mass of stability, fit to support all the passions that are generous and lofty. Among the causes of exultation the addresses are certainly all-important. I circulate them here and they open the eyes of even the wilful as to the long told tale & inveterate error that the People and the Executive are at variance. The prospects which these things open upon this government give them infinite solicitude. Their ally is deaf to their sufferings and if war openly comes on, I verily believe they do not know whether they are to share in it or not. They will struggle complain, argue & remonstrate against joining France both because they hate her and rejoice at our energy—& because it will put almost a last stroke to their commerce—perhaps colonies. Knowing the absolute power of France over all their means and foreseeing a period when the question might be decided against their neutrality respecting the United States all my wishes have been bent toward the preparation of a state of things internally here, that might eventually drive the French out of this Country. In this wish the theories of the old & the new governments are not at all taken into view—Nor are their merits among the motives I have felt—to do this—it is my duty which makes it becoming in me, Sir, to tell you I have conversed with some of the important men among the moderates in the month of May—As soon as I knew very secretly that they intended through Genl. Daendels to overturn the Directory & Councils if they could get the leave of France—I discovered that their object ultimately was to get possession of power. New organize the whole country in its public men and if possible in any lucky concurrence of external things liberate the Country from the French whom they abhor. I wrote to Mr King stating the views to which I thought these men if successful in oversetting the usurpers of 22d Jany. might be brought. My object in writing was this. In all their solicitude against France the principal obstruction to a radical concert was the fear of the interference of Great Britain to restore the Stadtholder. That fear removed & external events concurring and they seemed coming, as war on the Rhine, internal convulsions in France, ruptures in Italy.—They seemed to be in a fair course to even success. I stated to him that while the parties here (and an 150.000. men voted for the Constitution) were afraid of this interference all their measures for independence would be checked & they would remain absolutely French.—That if Great Britain could by some means settle that fear, and the moderates succeeded (as they did on the 12. June) & other events that seemed probable occurred the government which would be formed among the moderates would do all in their power to so prepare things that they might successfully avail themselves of opportunity. My letters arrived safely and nothing was hazarded on my part.
On the twenty second of May I was called upon by the second man in the party—A conversation the preceding evening at a ball of the French minister was the proximate cause—for I had enjoy’d with him some confidential conversations before. In this Interview this gentleman, after telling me that he wished to converse fully with me in confidence and that what I should hear from him should not go further than to you Sir, the secretary of State and Mr. King, opened himself fully. He told me that if Daendels succeeded (he went the seventeenth at night) they meant to overturn the present men whom he represented as peculators and as men who exhausted every thing in enormous bribes—to arrange their internal affairs & the first moment in their power to drive out the French. That opportunities would occur in the war if it was renewed and that they meant to embroil parties in France if there was a chance of convulsion there but that the great obstacle was the temper of England towards them—That this apprehension once settled by a secret understanding they would join her and the United States against France. That this understanding ought to take place soon, because they would then work all their means to the grand object from the start of the new administration which he hoped would be formed in a little time.-I then read to him part of my letter to Mr. King from a press copy on this subject. He said that was all he wished. In many parts of his conversation he was excessively moved by mournful and indignant feelings. I told him I should write to Mr. King—that we were so distant I did not see the necessity of writing to the President. You will see, Sir, that I have not overrated this interview when I tell you that the gentleman was the name which you will find at the bottom of this page. To enable you Sir to burn the name I have put it on a piece of paper, seperate—His name I have not informed Mr. King of, nor any one.
Could this nation be once roused and drive the French out—the spirit of revolt from her would spread over all the affiliated countries & the most important events succeed.—As to the restoration of the Stadtholder that is in my mind a secondary consideration and for themselves—& it is not improbable that his restoration would take place. The expulsion of the French must be the groundwork of every measure whether for his restoration or any thing else & would be highly important to the United States.
I mention this to you, Sir, because I think it my duty to tell you every thing of consequence which I cannot & ought not to trust to the inspection of so many men (above an hundred) who claim the priviledge of inspecting the dispatches in the office. And I think it important enough to trouble you with because it is a likeness of the men now in power and I believe a true view of their wishes—But Great Britain will not give up the Stadtholder: I do not know that she need. The question however is whether she would see this whole country eventually divided by France or in the full possession of France or so placed as that it might either have a constitution different from its old form and probably also the Stadtholder taking him back upon terms of their own after the French should be dispossessed & without her interference. Prussia would take care also of this restoration, it is probable, though now she abandons all her friends and Great Britain by her project last summer in fact gave him up.
I apprehend that the war will break out again. We know nothing of Bonaparte & his fleet, that can be deemed authentic, except that they are near Malta.—The rupture between Genoa & the Count of Turin is a Thing intended by our great ally and will lead to the speedy downfall of Sardinia—who in the latter end of April actually set on foot a negotiation at Paris to obtain a handsome retreat if it was the declared intention of France to revolutionise his Country. France tries to avoid such appearances with an ally & tho’ a miserable substitute for a manly and noble resistance—yet it had some policy in it—for it brought her to renounce openly her design, & enabled him to defeat the insurgents who had been stimulated by France, & who for a month thought themselves deserted. It is singular—but he will join France if war comes on with the Emperor—such is his abject state living with a certainty of being cut up if the French Republic exists a year.
Some part of the subject of this letter which will be I fear Sir very toilsome to you may require a vindication—My own opinion is that the evil ones of the world have a decided superiority over the good by that jacobinical and secret intrigue by which vast plots are ripened in the dark and because the good will not go into the dark to work. I believe that an enemy is to be opposed in the recesses of the mine which is ready to heave into air the fortress, as well as on the open plain in broad day; and that their mode of fighting must furnish the model by which the fashion of resistance is to be adopted. In fact, Sir, that a diplomat of strict honour, and with views the most correct, in the present scenes in Europe, must counterwork in the manner that they work. That to resist this horrible illuminism this darkness visible, he must himself if possible be an illuminé. I submit this delicate question to you, sir, who have yourself worked in the midst of difficulties the greatest. I trust that I feel the full force of the truth that there is something in honest intentions & in true simplicity of design that without cunning excels it; yet the experience at this day of every horrible science that has occurred for ten years past from the first step of revolution to the last convinces me that this truth is applicable in sound interpretation to the principles & intentions of a system, & that tho’ bad means are not Sanctify’d by a good end, yet that no good means will equal bad means conducted by immense combination, without they are combined and exerted in a manner resembling that in which the bad are. This for my vindication, should I have appeared to you to be doing something secretly which I have mentioned in this letter.
I have the pleasure to inform you that Mr. Adams was well on 23d June.
I have the honor to be with my felicitations also among the crowd who address you—& the most sincere respect & most perfect esteem
Dear Sir, / Your mo: ob: sevt.
W.V. Murray